DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, claims 1-4, 6-7 and 9-7 and 10, in the reply filed on 05/29/2022 is acknowledged. Applicant’s election of collagenase (species of proteolytic enzyme) and liver fibrosis (species of organ system), in the reply filed on 05/29/2022 is acknowledged. 
Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-21, 26 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/29/2022.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 and 7, at the last line of each claim, recite the phrase “or both”. It is unclear as to what “both” refers. Amendment of the claimed subject matter is required.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al (WO 2015/140802 A2).
Schroeder taught pharmaceutical compositions (e.g., physiologically acceptable carriers for pharmaceutical use taught at [page 15, lines 14-17]) comprising liposomes that encapsulated proteolytic enzymes (e.g., collagenase; collagenase I; collagenase II) [claims 1-7; page 13, line 24-28; Example 2C]. In some embodiments, the proteolytic enzyme had absolute specificity to Type I collagen, with neglectable or no detectable catalytic activity to any other fibers (e.g., reads on at least 75 % proteolytically active enzyme) [page 13, lines 15-23].
Claim 1 is rendered prima facie obvious over the teachings of Schroeder, because it is prima facie obvious to combine prior art elements according to known methods, to yield predictable results. In the instant case, all the claimed elements (e.g., pharmaceutical composition, collagenase-encapsulated liposome) were known in the prior art (e.g., Schroeder), and one skilled in the art could have combined the elements as claimed, by known methods, with no change in their respective functions (e.g., liposomes taught as delivery systems, at claim 6; collagenase taught as a proteolytic enzyme, at claim 4; collagenase liposomes taught for relaxing fibers, at claim 1). The combination yields nothing more than predictable results (e.g., a collagenase-encapsulated liposome for pharmaceutical use) to one of ordinary skill in the art. MPEP 2143.A.
Schroeder reads on claims 1, 7 and 9-10.
Claim 2 is rendered prima facie obvious because Schroeder taught that [page 18, lines 7-10], in some embodiments, the liposome forming lipids were dissolved and then hydrated using an aqueous solution containing the enzyme. Enzyme-activating ions were not taught as required.
Claim 3 is rendered prima facie obvious because Schroeder taught [page 21, lines 3-10] liposomes sized below 1 µm.
The instant claim 3 recites a maximum cross-sectional area of less than 70 square microns. The Examiner notes that 70 µm2 = 8.37 µm. 
Schroeder taught liposomes sized below 1 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al (WO 2015/140802 A2), in view of Ellens et al (US 2004/0013720 A1).
The 35 U.S.C. 103 rejection over Schroeder was previously discussed.
Additionally, Schroeder taught DMPC and cholesterol as vesicle forming lipids [page 18, line 18; page 19, line 7; page 20 lines 5-6]. In some embodiments, the liposomes comprised a mole ratio between the liposome forming lipid and the cholesterol of between 50:40 to 95:5 (also taught was: 60:40 to 80:20 liposome forming lipid to cholesterol, and at least 35 %, 45 % cholesterol) [page 20, lines 15-26].
PEG-DSPE was taught as a linker, external to the lipid (e.g., liposome) carrier [page 17, line 29]; however, Schroeder was silent the amount thereof, as recited in claim 4.
Ellens taught PEGylated DSPE as a lipid material linker of liposomes [0042], preferably at 0-20 mol %, also 0 to about 5 mol % [0082].
Since Schroeder taught PEG-DSPE as a linker, external to the lipid carrier, it would have been prima facie obvious to one of ordinary skill in the art to include, within Schroeder, PEG-DSPE at 0-20 mol %, also 0 to about 5 mol %, as taught by Ellens. The ordinarily skilled artisan would have been so motivated, because at the said amounts, PEGylated DSPE functions as a lipid material linker of liposomes, as taught by Ellens [0042 and 0082].
The instant claim 4 recites 50-60 % DMPC; 35-45 % cholesterol and 3-7 % PEG-DSPE. 
Schroeder taught DMPC and cholesterol as vesicle forming lipids; a mole ratio between the liposome forming lipid and the cholesterol of between 50:40 to 95:5 (also taught was: 60:40 to 80:20 liposome forming lipid to cholesterol and at least 35 %, 45 % cholesterol); PEG-DSPE was taught as a linker. Ellens taught PEGylated DSPE as a lipid material linker of liposomes [0042], preferably at 0-20 mol %, also 0 to about 5 mol %. A prima facie case of obviousness exists because of overlap, as discussed above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al (WO 2015/140802 A2), in view of Sigma Aldrich (https://www.sigmaaldrich.com/deepweb/assets/sigmaaldrich/product/documents/420/044/c9891dat.pdf) 
    PNG
    media_image1.png
    189
    900
    media_image1.png
    Greyscale

The 35 U.S.C. 103 rejection over Schroeder was previously discussed.
Although Schroeder taught collagenase in solution, as previously discussed, Schroeder was silent pH, as recited in claim 6.
However, Sigma Aldrich taught that the optimal pH for collagenase activity is 6.3-8.8 [page 1, Product Description].
Since Schroeder taught collagenase in solution, it would have been prima facie obvious to one of ordinary skill in the art to include, within Schroeder, solutions having a pH of 6.3-8.8, as taught by Sigma Aldrich. The ordinarily skilled artisan would have been so motivated, because at this pH range, the enzyme is optimally active [Sigma Aldrich: page 1, Product Description].
The instant claim 6 recites a pH of 8 or above. Sigma Aldrich taught a pH range of 6.3-8.8. A prima facie case of obviousness exists because of overlap, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612